DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 10/26/2020.
Priority
Receipt in parent application 16/205,938 is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on5/27/2021 was considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1 as being anticipated by Yang et al (US 2019/0086754).

With respect to claim 1, Yang et al teach  a  method for fabricating a metal structure”210,232”, comprising providing a first substrate; forming a molybdenum tantalum oxide layer”202” on an inner surface of the first substrate, wherein the molybdenum tantalum oxide layer comprises a molybdenum tantalum oxide comprising 2 to 12 atomic percent of tantalum(para 0118), and both of an atomic percent of molybdenum and an atomic percent of oxygen are greater than the atomic percent of tantalum; forming a metal layer on the molybdenum tantalum oxide layer; and performing a patterning process on the molybdenum tantalum oxide layer and the metal layer to form a patterned molybdenum tantalum oxide layer and a patterned metal layer”201a,201b”.(fig.5-13, para 0115-0123)
With respect to claim 2, Yang et al teach the method for fabricating a metal structure, wherein the
step of performing a patterning process on the molybdenum tantalum oxide layer. 
and the metal layer comprises: forming a patterned photoresist layer on the metal layer; and using the patterned photoresist layer as a mask to etch the molybdenum tantalum oxide layer and the metal layer by using an acid etching solution. (para 0029,0031,0204,0205)
With respect to claim 3, Yang et al teach the method for fabricating a metal structure, wherein
performing the patterning process on the molybdenum tantalum oxide layer and
the metal layer comprises: removing the patterned photoresist layer by using an alkaline photoresist
removal solution. (para 0029,0031,0204,0205)
With respect to claim 4, Yang et al teach the method for fabricating a metal structure, wherein the
molybdenum tantalum oxide comprises 5 to 60 atomic percent of oxygen. (see para 0118)
With respect to claim 5. Yang et al teach the method for fabricating a metal structure, wherein forming the molybdenum tantalum oxide layer on the first substrate comprises
performing a non-reactive sputtering process. (para 0030)
With respect to claim 6, Yang et al teach the method for fabricating a metal structure, wherein the
thickness of the patterned molybdenum tantalum oxide layer is between 50 A and
600 A. (para 0123)

With respect to claim 7, Yang teach the method for fabricating a metal structure, wherein the
reflectivity of the patterned molybdenum tantalum oxide layer within a visible
light range is between 2% and 20%. (para 0118-0122)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/Primary Examiner, Art Unit 2816